Citation Nr: 1744434	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a stomach disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, served in the Army National Guard from November 1993 to May 1994, and in the Army from January 2004 to September 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the RO in Muskogee, Oklahoma, which denied the issue on appeal.  

In August 2016, the Veteran testified at a Board videoconference hearing at the RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

 
FINDING OF FACT

The currently diagnosed irritable bowel syndrome (IBS) had its onset during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a stomach disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this decision, the Board grants service connection for a claimed stomach disability (diagnosed as IBS).  As such action represents a complete allowance of the claim, no further discussion of VA's duties to notify and to assist is necessary. 

Service Connection for Stomach Disability 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran has been diagnosed with IBS, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran essentially contends that the currently diagnosed IBS first manifested during service and has continued since service separation.  Specifically, at the August 2016 Board hearing, the Veteran testified to experiencing frequent in-service diarrhea, which worsened after separation for service.  See August 2016 Board hearing transcript.  

First, the evidence of record demonstrates that the Veteran has currently diagnosed IBS.  See September 2011 private treatment record.  

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of a stomach disability, later diagnosed as IBS, in service and since service separation (i.e., whether a stomach disability was "incurred in" service).  Evidence weighing against this finding includes the service treatment records showing no complaints or symptoms or diagnosis of, treatment for, or symptoms of a stomach disability.  

The evidence weighing in favor of the finding of in-service onset includes the August 2004 Post-Deployment Health Assessment showing that the Veteran checked "yes" to the question of whether diarrhea developed during service.  

Additional favorable evidence includes the Veteran's consistent lay statements demonstrating stomach disability symptoms since service, to include a September 2011 VA private treatment record reflecting self-reports of a stomach disability beginning during service, which had worsened in severity after service, and the August 2016 Board hearing transcript showing that the Veteran testified that the stomach disability first manifested during service and has continued since service separation.  In addition, in statements received by VA in August 2016, the Veteran's mother and employer, who knew the Veteran prior to service, each wrote that they observed the Veteran experience symptoms of a stomach disability after service, to include upset stomach and diarrhea.  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the presumptive theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  While the stomach disability is not a chronic disease listed under 
38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had stomach disability symptoms that began during service and continued since service separation, which was later diagnosed as IBS, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  

As discussed above, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that symptoms of the stomach disability (later diagnosed as IBS) began in service and was so directly "incurred in" service.  The finding that the Veteran has had stomach disability symptoms since service is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed stomach disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these 

reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the stomach disability was incurred in active service; thus, the criteria for service connection for a stomach disability of IBS have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a stomach disability of IBS is granted.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


